     Case 5:18-cv-01125-SP Document 125 Filed 11/26/19 Page 1 of 8 Page ID #:2946




1    Rachel Steinback, SBN 310700              Carol A. Sobel, SBN 84483
     Law Office of Rachel Steinback            Monique A. Alarcon, SBN 311650
2    P.O. Box 291253                           LAW OFFICE OF CAROL SOBEL
3    Los Angeles, CA 90029                     725 Arizona Avenue, Suite 300
     (t) 213-537-5370                          Santa Monica, CA 90401
4
     (f) 213-232-4003                          (t) 310-393-3055
5    (e) steinbacklaw@gmail.com                (e) carolsobel@aol.com
6                                              (e) monique.alarcon8@gmail.com
     Attorneys for Plaintiffs.
7
8    [Additional Counsel on Following Page]
9                      UNITED STATES DISTRICT COURT
10                FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
     OMAR ARNOLDO RIVERA                      Case No. 5:18-cv-01125-SP
12   MARTINEZ; ISAAC ANTONIO
     LOPEZ CASTILLO; JOSUE
13   VLADIMIR CORTEZ DIAZ; JOSUE
     MATEO LEMUS CAMPOS;                      DECLARATION OF MONIQUE A.
14   MARVIN JOSUE GRANDE
     RODRIGUEZ; ALEXANDER                     ALARCON IN SUPPORT OF
15   ANTONIO BURGOS MEJIA; LUIS               PLAINTIFFS’ OPPOSITIONS TO
16   PEÑA GARCIA; JULIO CESAR                 DEFENDANTS’ MOTION FOR
     BARAHONA CORNEJO, as
     individuals,                             SUMMARY JUDGMENT OR, IN
17
                                              THE ALTERNATIVE, PARTIAL
18                   Plaintiffs,              SUMMARY JUDGEMENT
19   v.
                                              Filed Concurrently herewith:
20   THE GEO GROUP, Inc., a Florida
     corporation; the CITY OF
21   ADELANTO, a municipal entity; GEO
     LIEUTENANT DURAN, sued in her
22   individual capacity; GEO
     LIEUTENANT DIAZ, sued in her
23   individual capacity; GEO
     SERGEANT CAMPOS, sued in his
24   individual capacity; SARAH JONES,
25   sued in her individual capacity; THE
     UNITED STATES OF AMERICA;
26   and DOES 1-10, individuals,

27                   Defendants.
28
     Case 5:18-cv-01125-SP Document 125 Filed 11/26/19 Page 2 of 8 Page ID #:2947




1    Catherine Sweetser, SBN 271142
     Kristina A. Harootun, SBN 308718
2    SCHONBRUN SEPLOW HARRIS & HOFFMAN LLP
3    11543 W. Olympic Boulevard
     Los Angeles, CA 90064
4
     (t) 310-396-0731
5    (f) 310-399-7040
6    (e) csweetser@sshhlaw.com
     (e) kharootun@sshhlaw.com
7
8    Colleen Flynn, SBN 234281
     LAW OFFICE OF COLLEEN FLYNN
9    3435 Wilshire Boulevard, Suite 2910
10   Los Angeles, CA 90010
     (t) 213-252-9444
11
     (f) 213-252-0091
12   (e) cflynn@yahoo.com
13
     Matthew Strugar, SBN 232951
14   LAW OFFICE OF MATTHEW STRUGAR
15   3435 Wilshire Boulevard, Suite 2910
     Los Angeles, CA 90010
16
     (t) 323-696-2299
17   (e) matthew@matthewstrugar.com
18
19
20
21
22
23
24
25
26
27
28




                                           2
     Case 5:18-cv-01125-SP Document 125 Filed 11/26/19 Page 3 of 8 Page ID #:2948




1                    DECLARATION OF MONIQUE A. ALARCON
2    I, Monique A. Alarcon, declare as follows:
3            I am an attorney-at-law at the Law Office of Carol A. Sobel. I am duly
4    admitted to practice before this Honorable Court and am one of the attorneys of
5    record for Plaintiffs in this action. I have personal knowledge of the facts set forth
6    herein (except where indicated upon information and belief), and if called as a
7    witness, could and would testify competently thereto. I am making this opposition
8    declaration in support of Plaintiffs’ Oppositions to Defendants’ Motions for
9    Summary Judgment.
10           1.   Attached hereto as Exhibit 1 is the GEO Group Training Presentation
11   on Use of Force.
12           2.   Attached hereto as Exhibit 2 is all Plaintiffs’ Administrative
13   Segregation Orders.
14           3.   Attached hereto as Exhibit 3 is the List of Grievances produced by
15   Plaintiffs as P000199-200.
16           4.   Attached hereto as Exhibit 4 is the General Incident Reports produced
17   by GEO as GEO00283-00309.
18           5.   Attached hereto as Exhibit 5 is the Dorm Officer Logbook from June
19   12, 2017 produced by GEO as GEO05119-05207.
20           6.   Attached hereto as Exhibit 6 is Office of Civil Rights and Civil
21   Liberties Complaint, filed by Nicole Ramos.
22           7.   Attached hereto as Exhibit 7 are Plaintiffs’ Medical Report on Injuries.
23           8.   Attached hereto as Exhibit 8 is GEO Group Hunger Strike Response
24   Plan.
25           9.    Attached hereto as Exhibit 9 are true and correct copies of excerpts of
26   the deposition transcript of GEO Person Most Knowledgeable Barry Belt, taken on
27   August 12, 2019.
28   ///


                                               3
     Case 5:18-cv-01125-SP Document 125 Filed 11/26/19 Page 4 of 8 Page ID #:2949




1            10.   Attached hereto as Exhibit 10 are true and correct copies of excerpts
2    of the deposition transcript of Person Most Knowledgeable Leo Marvin McCusker,
3    taken on September 24, 2019.
4            11.   Attached hereto as Exhibit 11 are true and correct copies of excerpts of
5    the deposition transcript of Person Most Knowledgeable James Janecka, taken on
6    September 24, 2019.
7            12.   Attached hereto as Exhibit 12 are true and correct copies of excerpts of
8    the deposition transcript of Person Most Knowledgeable Jesse Flores, taken on June
9    28, 2019.
10           13.   Attached hereto as Exhibit 13 are true and correct copies of excerpts of
11   the deposition transcript of Person Most Knowledgeable Joanna Langill, taken on
12   August 20, 2019.
13           14.   Attached hereto as Exhibit 14 are true and correct copies of excerpts of
14   the deposition transcript of Defendant Sergeant Giovanni Campos, taken on May 8,
15   2019.
16           15.   Attached hereto as Exhibit 15 are true and correct copies of excerpts
17   of the deposition transcript of Defendant Lieutenant Jane Lynn Diaz, taken May 20,
18   2019.
19           16.   Attached hereto as Exhibit 16 are true and correct copies of excerpts of
20   the deposition transcript of Officer Anthony Reyes, taken April 30, 2019.
21           17.   Attached hereto as Exhibit 17 are true and correct copies of excerpts of
22   the deposition transcript of Officer Rodrick Gillon, dated May 13, 2019.
23           18.   Attached hereto as Exhibit 18 are true and correct copies of excerpts of
24   the deposition transcript of Officer Rebecca Jindi, taken on June 14, 2019.
25           19.   Attached hereto as Exhibit 19 are true and correct copies of excerpts of
26   the deposition transcript of Officer Frankie Juarez, taken on August 26, 2019.
27           20.   Attached hereto as Exhibit 20 are true and correct copies of excerpts of
28   the deposition transcript of Officer Gilbert Martinez, taken on June 14, 2019.


                                               4
     Case 5:18-cv-01125-SP Document 125 Filed 11/26/19 Page 5 of 8 Page ID #:2950




1            21.   Attached hereto as Exhibit 21 are true and correct copies of excerpts of
2    the deposition transcript of LVN Sarah Ann Jones, taken on June 27, 2019.
3            22.   Attached hereto as Exhibit 22 are true and correct copies of excerpts of
4    the deposition transcript of Dr. Richard Medrano, taken on July 10, 2019.
5            23.   Attached hereto as Exhibit 23 are true and correct copies of excerpts of
6    the deposition transcript of Plaintiff Isaac Antonio Lopez Castillo, taken on July 23,
7    2019.
8            24.   Exhibit 24, the deposition transcript of Plaintiff Josue Mateo Lemus
9    Campos is not attached. Plaintiffs had a technical issue with this exhibit at 10:00
10   p.m. Plaintiffs will file a true and correct copy of excerpts of this deposition
11   transcript as early as possible on November 27, 2019 in order to not prejudice
12   Defendants. Plaintiffs are aware that Defendants are in possession of a copy.
13           25.   Attached hereto as Exhibit 25 are true and correct copies of excerpts of
14   the deposition transcript of Plaintiff Julio Cesar Barahona Cornejo, taken on June
15   10, 2019.
16           26.   Attached hereto as Exhibit 26 are true and correct copies of excerpts of
17   the deposition transcript of Plaintiff Jose Bladimir Cortez Diaz, taken on June 17,
18   2019.
19           27.   Attached hereto as Exhibit 27 are true and correct copies of excerpts of
20   the deposition transcript of Plaintiff Omar Arnoldo Rivera Martinez, taken on June
21   6, 2019
22           28.   Attached hereto as Exhibit 28 are true and correct copies of excerpts of
23   the deposition transcript of Plaintiff Alexander Antonio Burgos Mejia, taken on May
24   17, 2019.
25           29.   Attached hereto as Exhibit 29 are true and correct copies of excerpts of
26   the deposition transcript of Plaintiff Luis Ernesto Pena Garcia, taken on June 4, 2019.
27   ///
28   ///


                                               5
     Case 5:18-cv-01125-SP Document 125 Filed 11/26/19 Page 6 of 8 Page ID #:2951




1          30.   Attached hereto as Exhibit 30 are true and correct copies of excerpts of
2    the deposition transcript of Plaintiff Marvin Josue Grande Rodriguez, taken on May
3    30, 2019.
4          31.   Attached hereto as Exhibit 31 is Video Still, view C-1 at 6:30:51) and
5    was marked as Exhibit 2 to the Deposition of Officer Rebecca Jindi.
6          32.   Attached hereto as Exhibit 32 is a true and correct copy of Plaintiff Pena
7    Garcia’s Response No. 11 to GEO’s Interrogatories to Plaintiff Pena Garcia, Set
8    One, dated February 8, 2019.
9          33.   Attached hereto as Exhibit 33 is a true and correct copy of Plaintiff
10   Burgos Mejia’s Response No. 11 to GEO’s Interrogatories to Plaintiff Burgos Mejia,
11   Set One, dated February 8, 2019.
12         34.   Attached hereto as Exhibit 34 is a true and correct copy of Plaintiff
13   Rivera Martinez’s Response No. 11 to GEO’s Interrogatories to Plaintiff Rivera
14   Martinez, Set One, dated February 8, 2019.
15         35.   Attached hereto as Exhibit 35 is a true and correct copy of Plaintiff
16   Grande Rodriguez’s Response No. 11 to GEO’s Interrogatories to Plaintiff Grande
17   Rodriguez, Set One, dated February 8, 2019.
18         36.   Attached hereto as Exhibit 36 is a true and correct copy of Plaintiff
19   Lopez Castillo’s Response No. 11 to GEO’s Interrogatories to Plaintiff Lopez
20   Castillo, Set One, dated February 8, 2019.
21         37.   Attached hereto as Exhibit 37 is a true and correct copy of Plaintiff
22   Campos Response No. 11 to GEO’s Interrogatories to Plaintiff Campos, Set One,
23   dated February 8, 2019.
24         38.   Attached hereto as Exhibit 38 is a true and correct copy of Plaintiff
25   Barahona Cornejo’s Response No. 11 to GEO’s Interrogatories to Plaintiff Barahona
26   Cornejo, Set One, dated February 8, 2019.
27   ///
28   ///


                                              6
     Case 5:18-cv-01125-SP Document 125 Filed 11/26/19 Page 7 of 8 Page ID #:2952




1          39.   Attached hereto as Exhibit 39 is a true and correct copy of Plaintiff
2    Cortez Diaz’s Response No. 11 to GEO’s Interrogatories to Plaintiff Cortez Diaz,
3    Set One, dated February 8, 2019.
4          40.   Attached hereto as Exhibit 40 is a true and correct copy of GEO’s
5    Supplemental Response No. 79, in response to Plaintiffs’ Request for Production,
6    Set Four, dated July 10, 2019.
7          41.   Attached hereto as Exhibit 41 is Letter from Attorney Nicole Ramos to
8    Adelanto Detention Center produced by Plaintiffs as P000158-163.
9          42.   Attached hereto as Exhibit 42 is Voicemail from Lieutenant Barry Belt
10   to Attorney Nicole Ramos produced by Plaintiffs as P000199-200.
11         43.   Attached hereto as Exhibit 43 is Plaintiff Rivera Martinez’s grievances
12   regarding phone number blocking produced by Plaintiffs as P000461 and by
13   Defendant GEO Group as GEO00146.
14         44.   Attached hereto as Exhibit 44 is phone call recording of Plaintiff Rivera
15   Martinez.
16         45.   Attached hereto as Exhibit 45 is Plaintiff Lopez Castillo list of blocked
17   phone numbers.
18         46.   Attached hereto as Exhibit 46 is Water Temperatures at Adelanto
19   Detention Center.
20         47.   Attached hereto as Exhibit 47 is Plaintiffs’ Immigration and Customs
21   Enforcement Agency (ICE) Detention Orders.
22         48.   Attached hereto as Exhibit 48 is American Civil Liberties Union letter
23   to Gabriel Valdez at ICE produced by Plaintiffs as P000010-14.
24         49.   Attached hereto as Exhibit 49 is Declaration of Hussain Turk, dated
25   June 23, 2017, produced by Plaintiffs as P000447-448.
26         50.   Attached hereto as Exhibit 50 is Plaintiffs’ Grievances to ICE following
27   June 12, 2017 incident.
28   ///


                                              7
     Case 5:18-cv-01125-SP Document 125 Filed 11/26/19 Page 8 of 8 Page ID #:2953




1          51.   Attached hereto as Exhibit 51 is Emails from Attorney Nicole Ramos
2    to Immigration and Customs Enforcement Agency (ICE) officers produced by
3    Plaintiffs as P00161-163.
4          52.   Attached hereto as Exhibit 52 is the Intergovernmental Services
5    Agreement between ICE and the City of Adelanto, accessed as a public record.
6
7          I declare under the penalty of perjury under that the foregoing is true and
8    correct. Executed this 26th day of November, at Los Angeles, California.
9
10                                               /s/ Monique A. Alarcon
11                                               Monique A. Alarcon
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             8
